          Case 2:18-cv-00615-PLD Document 82 Filed 07/15/19 Page 1 of 3



                IN THE UNITED STATES DISTRICT COURT FOR
                 THE WESTERN DISTRICT OF PENNSYLVANIA
________________________________________

 STEWART ABRAMSON and JAMES
 EVERETT SHELTON, individually and on
 behalf of a class of all persons and entities
 similarly situated,

                Plaintiff                               Case No. 18-cv-615-PLD

 vs.                                                    COMPLAINT-CLASS ACTION

  AGENTRA, LLC, ANGELIC
  MARKETING GROUP L.L.C., and
  MATTHEW JONES

                Defendants.



                    PLAINTIFF’S THIRD MOTION TO COMPEL
                AGENTRA, LLC TO PROVIDE DISCOVERY RESPONSES

       Agentra, LLC (“Agentra”) provides insurance services to consumers. To do so, it relies

on telemarketing using its agents and their third-party vendors. Plaintiff alleges that Agentra,

through one of their agent and vendors, contacted him and a putative class of individuals he

seeks to represent using a pre-recorded message on behalf of Agentra in violation of the

Telephone Consumer Protection Act, 47 U.S.C. § 227, (“TCPA”). In fact, as outlined in the

Plaintiff’s Motion to Amend his Complaint, Agentra has continued, through its agents, to engage

the services of vendors sending pre-recorded telemarketing calls despite the pendency of this

lawsuit. See ECF No. 50 and 50-1.

       As outlined in a prior motion, the parties conducted their Fed. R. Civ. P. 26(f) conference

on January 8, 2019. On April 29, 2019, Agentra responded to the Plaintiff’s second set of

discovery, which included:
          Case 2:18-cv-00615-PLD Document 82 Filed 07/15/19 Page 2 of 3



       Request No. 4: Documents that identify all leads or potential customers that came
       from Angelic or Matthew Jones to Agentra agents over the course of the putative
       class period.
       Response: Defendant will produce non-privileged documents responsive to this
       request.

       Request No. 5: Documents that identify all sales or customers that came from
       Agentra agents that were first called by Angelic or Matthew Jones over the course
       of the putative class period. If you are unable to provide that information, provide
       all sales or customers that came from Agentra agents who hired Angelic or Matthew
       Jones over the course of the putative class period.
       Response: Defendant will produce non-privileged documents responsive to this
       request.


Unfortunately, Agentra has not completed its production. Specifically, the Plaintiff seeks

production of all individuals that Agentra knows the co-defendants Matthew Jones and Angelic

Marketing Group L.L.C. generated through Agentra, which is alleged to be through illegal

telemarketing. The Plaintiff attempted to confer with Agentra via telephone and e-mail regarding

this issue on July 5, 9 and 10, 2019, but has not received the supplement or a response. In

compliance with LCvR 37.2, the discovery requests and responses are attached as Exhibit 1.


                                        CONCLUSION

       For the foregoing reasons, Plaintiff respectfully request his motion to compel be granted

and Agentra be ordered to provide all responsive documents within 7 days. A proposed Order is

attached as Exhibit 2.



                                             Plaintiff by his attorneys,

                                             /s/ Anthony I. Paronich
                                             Anthony I. Paronich
                                             Paronich Law, P.C.
                                             350 Lincoln Street, Suite 2400




                                                2
          Case 2:18-cv-00615-PLD Document 82 Filed 07/15/19 Page 3 of 3



                                              Hingham, MA 02043
                                              (508) 221-1510
                                              anthony@paronichlaw.com

Dated: July 15, 2019


                                 CERTIFICATE OF SERVICE

        I hereby certify that on July 15, 2019, a copy of the foregoing was filed electronically and
served by mail on anyone unable to accept electronic filing. Notice of this filing will be sent by
email to all parties by operation of the court’s electronic filing system.

                                                     /s/ Anthony I. Paronich
                                                     Anthony I. Paronich




                                                 3
